201 S.E.2d 69 (1973)
20 N.C. App. 169
STATE of North Carolina
v.
Oliver Helton DICKERSON.
No. 7318SC259.
Court of Appeals of North Carolina.
December 12, 1973.
*70 Atty. Gen. Robert Morgan by Special Counsel Atty. Gen. Ralph Moody, Raleigh, for the State.
Asst. Public Defender Richard S. Towers, Greensboro, for defendant appellant.
PARKER, Judge.
Defendant contends that the trial court erred in denying his motion for nonsuit. The State's evidence, summarized above, was clearly sufficient to take the case to the jury on the charge of felonious larceny. What argument there is on this appeal concerns primarily the quantum of evidence as to the value of the stolen personalty on the date of the theft. We find the State's evidence on this element was sufficient to support the jury finding that the value of the Plymouth exceeded $200.00 on the date it was stolen. There was evidence that only a few months previously the owner had purchased it for $1,800.00, and nothing in the evidence even suggests any reason to suppose that such extraordinary and rapid depreciation could have occurred as to reduce its fair market value to $200.00 or less during the relatively short time intervening between its purchase and the date it was stolen. The trial court properly charged the jury that to find defendant guilty of the felonious larceny charged in the bill of indictment, they must find from the evidence and beyond a reasonable doubt not only that defendant took and carried away the automobile without the owner's consent, knowing that he was not entitled to take it and intending at the time to deprive the owner of its use permanently, but also that the automobile was worth more than $200.00. Since all of the evidence in this case indicated that the value of the stolen property exceeded $200.00, the trial court did not err by failing to instruct the jury to consider in addition an issue as to defendant's possible guilt or innocence of the lesser included offense of misdemeanor larceny.
*71 In the trial and judgment appealed from we find
No error.
CAMPBELL and HEDRICK, JJ., concur.